*1133The Supreme Court properly, in effect, dismissed so much of the proceeding as sought an order directing the final adjudication of the petitioner’s “pended” Medicaid claims and to compel the respondent to provide the petitioner with electronic remittance advice as to the result of the adjudication for each claim in accordance with an order of the Supreme Court, Nassau County (McCarty III, J.), dated August 16, 2010, issued in a prior proceeding (Matter of Signature Health Ctr, LLC v New York State Dept. of Health, 29 Misc 3d 769 [2010], affd 91 AD3d 959 [2012]), as duplicative of the relief sought in the prior proceeding (see CPLR 3211 [a] [4], [5]). The remainder of the petition, which sought to challenge the respondent’s determination denying payment on some of the petitioner’s previously “pended” Medicaid claims, is barred by the applicable four-month statute of limitations, which began to run when the administrative determination at issue became final and binding upon the petitioner (see CPLR 217 [1]). The final determination as to these claims was made by the respondent on or about December 15, 2010, and provided to the petitioner’s counsel on December 20, 2010. The latest date on which the determination at issue became final and binding on the petitioner was December 30, 2010, when the respondent informed the petitioner’s counsel of its position that “the adjudication process is complete.” The petitioner did not commence this proceeding until June 3, 2011, more than five months later. Accordingly, the judgment, in effect, dismissing the proceeding in its entirety, must be affirmed, albeit, in part, on grounds different from those relied upon by the Supreme Court. Dillon, J.P., Balkin, Chambers and Miller, JJ., concur.